United States Department of Labor
Employees’ Compensation Appeals Board

_________________________________________
C.M., Appellant
and
DEPARTMENT OF DEFENSE,
DLA-DISTRIBUTION REGION WEST,
Tracy, CA, Employer
_________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1240
Issued: January 3, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 26, 2011 appellant, through his representative, filed a timely appeal from the
March 30, 2011 Office of Workers’ Compensation Programs’ (OWCP) merit decision which
affirmed a schedule award. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the schedule award decision.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained more
than a five percent permanent impairment of his left arm, for which he received a schedule
award.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On October 22, 2008 appellant, then a 52-year-old distribution process worker, filed a
traumatic injury claim alleging that on October 1, 2008 he was placing boxes on the line and
noticed pain in the left forearm after two hours in the performance of duty. He did not stop
work. On March 11, 2009 OWCP accepted the claim for left elbow strain. It also accepted left
medial epicondylitis and cubital tunnel syndrome. Appellant received compensation benefits.
On January 26, 2010 appellant filed a Form CA-7 claim for a schedule award.
By letter dated April 21, 2010, OWCP referred appellant for a second opinion, with a
statement of accepted facts, a set of questions and the medical record, to Dr. Aubrey A. Swartz, a
Board-certified orthopedic surgeon.2
In a May 5, 2010 report, Dr. Swartz noted appellant’s history of injury and medical
treatment. On examination appellant had slightly decreased perception to pinwheel testing in the
four fingers of the left hand compared to the right hand, a positive Froment sign in the left hand,
decreased interosseous strength in the left hand, both in the adductor and abductor interossei
which would be reflective of ulnar neuropathy. Dr. Swartz also found a negative Tinel’s in the
left elbow, a positive Phalen’s test bilaterally, left more pronounced than the right, 5/5 thumb
abduction strength in both hands, and a negative reverse Cozen’s test. He determined that
appellant had medial epicondylitis in addition to a cubital tunnel syndrome with a left upper
extremity ulnar neuropathy. Dr. Swartz referred to Table 15-233 for entrapment/compression
neuropathy impairment and noted that test findings which revealed the conduction delays over
the ulnar nerve distribution would correlate to a grade modifier of 1. Regarding a functional
history adjustment, he noted that appellant had aching and numbness in the left upper extremity
which would rate a grade modifier of 1. Dr. Swartz noted that the physical examination
adjustment corresponded to a grade modifier of 3, based on decreased sensation and atrophy in
the left upper extremity. He averaged the modifiers and arrived at a grade modifier of 2.
Dr. Swartz explained that he did not have a QuickDash score on appellant, but he completed a
functional capacities checklist, which revealed: pain with bathing; showering; washing his hair;
shaving; difficulty lifting grocery bags; preparing meals and washing dishes; carrying garbage
and difficulty using a manual shift while driving. He explained that this would place appellant
into grade 2, which would qualify appellant for an impairment rating of five percent of his left
upper extremity.
In an April 21, 2010 report, Dr. Donald Rossman, specializing in occupational medicine
and a treating physician, utilized the American Medical Association, Guides to the Evaluation of
Permanent Impairment (5th ed. 2001) to determine that appellant had a four percent impairment
of the left arm.

2

Dr. Swartz previously examined appellant on July 22, 2009, at the request of OWCP, to determine the nature
and the extent of appellant’s employment-related condition.
3

A.M.A., Guides 449.

2

In a June 10, 2010 report, an OWCP medical adviser reviewed appellant’s history of
injury and treatment. He referred to Table 15-23 of the A.M.A., Guides, (6th ed. 2009) and
selected a grade modifier of 1, as the electrodiagnostic studies revealed conduction delays over
the ulnar nerve distribution. The medical adviser advised that the functional history adjustment
with aching and numbness of the left upper extremity would be a grade modifier of 1. Regarding
a physical examination adjustment, he noted that appellant had decreased sensation and left
upper extremity atrophy with a grade modifier of 3. The medical adviser advised that these
values would average out to 1.7 or rounded off to 2 and the impairment would fit into a default
rating of five percent noting Table 15-23, entrapment compression neuropathy impairment. He
explained that activities of daily living would indicate a grade 2 and this would support the
default rating of five percent, which would be the upper extremity impairment.
By decision dated June 22, 2010, OWCP issued appellant a schedule award for five
percent permanent impairment of the left arm.
On July 19, 2010 appellant’s representative requested a telephonic hearing, which was
held on January 18, 2011. At the hearing, appellant testified regarding his symptoms and
employment capabilities since his injury. His representative indicated that additional medical
evidence would be submitted; however, no additional evidence was received.
By decision dated March 30, 2010, an OWCP hearing representative affirmed the
June 22, 2010 decision.
LEGAL PRECEDENT
The schedule award provision of FECA4 and its implementing regulations5 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. For decisions issued after May 1, 2009, the A.M.A., Guides has been adopted by
the implementing regulations as the appropriate standard for evaluating schedule losses.6
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).7 The sixth edition requires identifying the impairment class for the diagnosed
condition (CDX), which is then adjusted by grade modifiers based on Functional History

4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

6

FECA Bulletin No. 09-03 (issued March 15, 2009). A.M.A., Guides (6th ed. 2008).

7

A.M.A., Guides (6th ed. 2009), page 3, section 1.3, The International Classification of Functioning, Disability
and Health (ICF): A Contemporary Model of Disablement.

3

(GMFH), Physical Examination (GMPE) and Clinical Studies (GMCS).8 The net adjustment
formula is (GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX).9
ANALYSIS
Appellant’s claim was accepted by OWCP for left elbow strain, left medial epicondylitis
and cubital tunnel syndrome. On January 26, 2010 he filed a Form CA-7 claim for a schedule
award. The Board finds that the medical evidence of record establishes five percent of the left
upper extremity.
In an April 21, 2010 report, Dr. Rossman utilized the fifth edition of the A.M.A., Guides.
For decisions issued after May 1, 2009, the sixth edition of the A.M.A., Guides is to be used in
rating permanent impairment.10 A medical opinion not based on the appropriate edition of the
A.M.A., Guides has diminished probative value in determining the extent of a claimant’s
permanent impairment.11 Thus, Dr. Rossman’s April 21, 2010 report is of limited probative
value. The Board also notes that Dr. Rossman found a lesser degree of impairment than did
Dr. Swartz, OWCP’s referral physician or the medical adviser.
Dr. Swartz and the medical adviser agreed as to the extent of appellant’s impairment.
They found that Table 15-23 (Entrapment/Compression Neuropathy Impairment)12 was
appropriate to rate appellant’s cubital tunnel syndrome. Dr. Swartz and the medical adviser
identified a grade modifier of 1 for test findings based upon conduction delays (sensory and/or
motor).13 For functional history, appellant had aching and numbness in the left upper extremity
which corresponded to a grade modifier of 1. For physical findings, Dr Swartz found a grade
modifier of 3 for decreased sensation and the medical adviser concurred in this. The Board notes
that, when grade modifier values were added, they resulted in a total of five. Dividing this value
of five by the three modifier categories provided an average of 1.7 which was rounded to two
which represented a default impairment rating of five percent.14 In determining whether to
modify the default value of five percent, the physicians considered the impact of appellant’s
condition on his activities of daily living, and found it was reasonable to select a grade 2, which
resulted in the default five percent rating for grade modifier 2 in Table 15-23.
The Board finds that OWCP’s medical adviser and second opinion physician properly
applied the A.M.A., Guides to rate impairment to appellant’s left upper extremity. They
reviewed the medical evidence and determined that appellant had five percent impairment under
8

A.M.A., Guides 494-531.

9

Id. at 521.

10

FECA Bulletin No. 09-03 (issued March 15, 2009).

11

See Fritz A. Klein, 53 ECAB 642 (2002).

12

See A.M.A., Guides 449, Table 15-23.

13

Id.

14

See id. at 448-49.

4

the sixth edition of the A.M.A., Guides. There is no other medical evidence in conformance with
the sixth edition of the A.M.A., Guides that supports any greater impairment.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he has
more than a five percent impairment of the left upper extremity.
ORDER
IT IS HEREBY ORDERED THAT the March 30, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 3, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

